Citation Nr: 1741931	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-05 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for additional disability, claimed as residuals of abdominal aorta aneurysm surgery performed at the West Roxbury VA Medical Center on September 15, 2010.

4.  Entitlement to compensation under 38 U.S.C. § 1151 for atrial fibrillation (claimed as heart attack) due to abdominal aortic aneurysm surgery performed at the West Roxbury VAMC on September 15, 2010.

5.  Entitlement to compensation under 38 U.S.C. § 1115 for residuals of cerebrovascular accident (stroke) due to abdominal aorta aneurysm surgery performed at the West Roxbury VAMC on September 15, 2010.

6.  Entitlement to a temporary total rating for surgery necessitating convalescence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1955 to April 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Providence, Rhode Island; and Louisville, Kentucky.  This case has since been transferred to the RO in Boston, Massachusetts.    

An April 2012 rating decision denied entitlement to compensation under 38 U.S.C. § 1151 for residuals of abdominal aortic aneurysm surgery, atrial fibrillation, cerebrovascular accident; and entitlement to a temporary total rating under 38 C.F.R. § 4.30 for surgery necessitating convalescence.  



A September 2012 rating decision granted service connection for bilateral hearing loss, rated as 10 percent disabling.  

A January 2013 rating decision denied entitlement to service connection for tinnitus.  

A January 2014 rating decision increased the Veteran's bilateral hearing loss disability rating to 20 percent.  Since the January 2014 rating decision does not represent a total grant of benefits sought on appeal, the claim for an increased rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).
 
In June 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.  

The issue of entitlement to a disability rating in excess of 20 percent for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran's tinnitus was incurred in, or caused by, his military service.

2.  The Veteran does not have an additional disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing the abdominal aortic aneurysm surgery on September 15, 2010, and does not have an additional disability proximately caused by an event not reasonably foreseeable as a result of this procedure.

3.  The abdominal aortic aneurysm surgery performed on September 15, 2010 at the West Roxbury VAMC was performed with the Veteran's informed consent.



4.  The September 15, 2010 abdominal aortic aneurysm surgery was not performed for the treatment of a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for residuals stemming from September 15, 2010 abdominal aortic aneurysm surgery are not satisfied.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).

3.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for residuals of atrial fibrillation stemming from September 15, 2010 abdominal aortic aneurysm surgery are not satisfied.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).

4.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for residuals of cerebrovascular accident stemming from September 15, 2010 abdominal aortic aneurysm surgery are not satisfied.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).

5.  The criteria for a total temporary rating for surgery necessitating convalescence are not satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
 
Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

There is also a presumption of service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a), including tinnitus, which is categorized as an "organic disease of the nervous system."  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)); see also Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (defining tinnitus as an organic disease of the nervous system included under § 3.309(a), at least when there is evidence of acoustic trauma).  Under this presumption, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.  

When the condition noted during service is not shown to be chronic at the time, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under the presumption for chronic diseases.  Id.; Walker, 708 F.3d at 1338-39.  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain, 27 Vet. App. at 263-64.  

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for tinnitus (as an organic disease of the nervous system under 38 C.F.R. § 3.309(a)) if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

The Veteran maintains that he suffers from tinnitus, which is the direct result of noise exposure during active service.  He specifically asserts that he developed tinnitus during his active service as a result of his in-service exposure to traumatic noise, including weapons fire, and that his auditory pathology has continued to worsen since his discharge.  See June 2017 Hearing Transcript.  

The Veteran has been diagnosed with bilateral tinnitus on VA examination.  See June 2012 VA Examination Report. 

The Veteran has reported exposure to acoustic trauma during his active service, specifically during his time as a rifleman as well as aboard the USS Olmstead.  See May 2013 VA 9 Substantive Appeal.  Moreover, the Veteran's statements of his exposure to acoustic trauma have been consistent throughout the appeals process.  

The Veteran is competent to report experiencing an in-service injury and resultant auditory pathology in the form of tinnitus.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran underwent a June 2012 VA examination for hearing loss and tinnitus.  The examiner opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of an event in military service.  The VA examiner rationalized that the Veteran's etiology of his tinnitus was at least as likely as not a result of his diagnosed vestibular schwannoma.  An October 2012 addendum stated that since the Veteran's tinnitus is at least as likely as not due to his vestibular schwannoma, it is therefore less likely than not caused by or a result of military noise exposure.  

The Veteran has asserted in statements and testimony throughout the pendency of the claim that he has experienced tinnitus symptoms since his separation from active service.  In this regard, the Veteran is competent to report experiencing auditory symptomatology since active service, as symptoms such as tinnitus are capable of lay observation.  Jandreau, 492 F. 3d at 1376-77; Davidson, 581 F.3d 1313; Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002); see also Barr, 21 Vet. App. at 309.  Additionally, the Veteran is credible in his report of suffering auditory symptomatology during service.  See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (holding that, in determining whether statements submitted by or on behalf of a claimant are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  This credible report of a continuity of symptomatology suggests a link between his current tinnitus and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

In sum, the Veteran has competently and credibly described suffering in-service acoustic trauma and reported a continuity of symptomatology of bilateral auditory pathology in the form of tinnitus during and since his active service.  See Charles, 16 Vet. App. 370; Jandreau, 492 F.3d at 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337(Fed. Cir. 2006); see also Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  Accordingly, the Board finds that the evidence for and against the claims is at least in equipoise.



Because the evidence for and against the claim is in relative equipoise, the Board resolves reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. §§ 1154(b); 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, service connection for tinnitus is granted.


Compensation for Additional Disability Under 38 U.S.C. 1151

The Veteran seeks entitlement to compensation under 38 U.S.C. § 1151 for atrial fibrillation, cerebrovascular accident, and residuals of an abdominal aortic aneurysm surgery performed at the West Roxbury VAMC on September 15, 2010.  As the analysis is identical for each claimed condition, these claims will be discussed together.  For the following reasons and bases, the Board finds that compensation under § 1151 is not warranted.

Under 38 U.S.C. § 1151, compensation shall be awarded for a qualifying additional disability or death of a veteran in the same manner as if the additional disability or death were service connected.  Such is considered a qualifying additional disability or death under the law if it is not the result of the veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  Id.; 38 C.F.R. § 3.361.

To establish causation, the evidence must show that the VA medical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). 

In addition to causation, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) that VA furnished the hospital care, medical or surgical treatment, or examination without the informed consent of the veteran or, in appropriate cases, the informed consent of his or her representative.  38 C.F.R. § 3.361(d)(1); see also VAOPGCPREC 5-01.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2016), which are discussed below.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent. 38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is to be determined in each claim based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.

Compensation under § 1151 can also be established if additional disability was incurred, in pertinent part, due to VA care furnished without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  VA regulation defines informed consent as follows: 

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  

38 C.F.R. § 17.32(c).  

The informed consent process must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert, 1 Vet. App. at 55; see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

On September 15, 2010, an open abdominal aortic aneurysm repair was performed.  A report of surgery is of record, and informed consent was received prior to surgery.  Following the surgery, the Veteran was transferred to the Intensive Care Unit (ICU).

While in the ICU, the Veteran developed hypoxia, and had to remain intubated.  Post-operative records show numerous ventilation adjustments were performed to maintain his breathing.  The records additionally reflect numerous attempts to wean the Veteran off of the ventilator.  The Veteran also required heavy sedation and restraints in order to be managed.  Due to the Veteran's inability to successfully wean off the ventilator, a tracheotomy was performed on September 29, 2010.  Informed consent to the tracheotomy, given by the Veteran's significant other, is of record.  

A left internal jugular venous line was also placed under ultrasound guidance on September 17, 2010 while the Veteran was sedated.  This was considered an emergency situation, delay of which would have been detrimental to the Veteran.  Thus, no consent was obtained.  However, none was required under these circumstances for purposes of section 1151.  See McNair v. Shinseki, 25 Vet. App. 98 (2011) (holding that failure to provide information to a patient about a potential adverse effect does not defeat a finding of informed consent if a reasonable person faced with similar circumstances would have proceeded with the treatment in view of the consequences of foregoing the surgery).  In the alternative, the record does not show that there were complications from this particular procedure. 
  
On September 21, 2010, the Veteran was examined by a cardiologist after he developed an irregular heartbeat consistent with atrial fibrillation and atrial tachycardia.  The Veteran was placed on an intravenous medication regimen to maintain his heart rate; however, he continued to experience episodes of atrial fibrillation.  On November 24, 2010, an atrial flutter ablation was performed to control the Veteran's atrial fibrillation.  Informed consent was obtained prior to the ablation.

On November 16, 2010, the Veteran had 3 generalized tonic-clonic seizures, which were successfully treated with anti-seizure medications.  No further seizures were recorded.



On November 26, 2010, a percutaneous endoscopic gastrostomy tube was surgically placed.  The Veteran's informed consent to the procedure is noted in the record.

On December 3, 2010, the Veteran was transferred to New England Sinai Hospital for further treatment of his respiratory failure and atrial fibrillation.  Following his admission to Sinai, the Veteran had two episodes of paroxysmal atrial fibrillation, both which resolved following treatment.  Regarding his respiratory failure, the Veteran was successfully weaned from ventilated oxygen, and his tracheotomy tube was removed on January 4, 2011. 

On January 11, 2011, the Veteran was transferred to Golden Living Center, where he underwent physical, occupational, and speech therapy.  

The consent form for the September 2010 abdominal aortic aneurysm surgery signed by the Veteran is of record.  The form states that known risks and side effects of the procedure included anesthetic, lung, and/or heart problems in postoperative period.  The form also notified the Veteran of alternatives to treatment, including the option to decline treatment.  The form also reflects that by signing the consent form, the Veteran attested to the fact that someone explained the procedure and what it is for; that someone explained how it could help him and that things could go wrong; that someone told him about other treatments or procedures that might be done instead, and what would happen if he had no treatment or procedure; that someone answered all his questions; that he may refuse or change his mind about having the procedure; that he had been offered the opportunity to read the consent form; and that he chose to have the procedure.

A VA medical opinion was provided in October 2011.  The examiner stated that the September 2010 surgery was complicated by hypothyroidism, a question of early dementia, and a significant tobacco use history with significant dyspnea after climbing one flight of stairs.  The Veteran's post-operative course was extremely complicated, but a review of the records showed that appropriate care and attention was paid to each problem.  In this regard, following a review of the operative course, the examiner stated appropriate measures were taken to protect kidney function, mental function, and cardiac function as well as other body systems, and fluids and blood products were administered in amounts that were appropriate and not excessive.  The examiner further stated that there was significant bleeding during the surgery, which was addressed correctly, and cannot be deemed as negligent, as bleeding occurs frequent in this type of surgery considering the difficult area of aneurysm repair.  Regarding the Veteran's post-operative care, the examiner noted that a review of the records clearly shows appropriate care and attention was paid to each post-surgery issue.  The examiner opined that there was no indication of carelessness, negligence, or similar event in the Veteran's care; and that the attending physicians provided the standard of medical care.  The examiner summarized that the Veteran had a complicated surgery, followed by an extremely complicated post-operative course, neither of which could be attributed to negligence, carelessness, or lack of skill or training.  Finally, the examiner noted that prior to the September 2010 surgery, the Veteran signed an informed consent to the surgery, which outlined the risks and benefits of the surgery.  

In a January 2013 addendum, the examiner stated that all of the conditions which complicated the Veteran's post-operative course should be considered as reasonably foreseeable.  

As the October 2011 VA examiner's opinion was supported by a thorough explanation based on detailed review of the Veteran's medical history, it carries a lot of weight in the Board's determination.  The Veteran has not submitted any competent or probative evidence supporting any fault or deficiency on the part of VA with regard to the September 2010 surgery, or in support of an outcome not reasonably foreseeable.  No medical professional has indicated that there was any deficiency or fault in the manner in which the September 2010 surgery was performed or that the surgery was ill-advised.  The October 2011 opinion by the VA examiner is highly probative in terms of whether the criteria under §1151 are satisfied, as it is supported by a thorough explanation specific to the facts of the case, speaks directly to the issue, and is informed by the examiner's medical training.  



The Veteran is not shown to have a medical background or appropriate medical expertise in the relevant area, and thus is considered a lay person in the field of medicine.  Lay testimony is competent as to matters capable of lay observation or within a person's first-hand experience, and may be competent evidence with respect to both the diagnosis of a medical condition and its etiology or cause.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  However, lay testimony is not competent with respect to determinations that cannot be made based on lay observation alone due to their medical or scientific complexity.  See Jandreau, 492 F. at 1376-77; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

The determination in this case is medically complex: whether the operation or post-operative treatment were below the standard of care, or whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in the manner in which the procedure was performed or in the fact that it was performed in the first place, or whether the Veteran has additional disability due to an event not reasonably foreseeable as a result of such surgery, is a determination that is too complex to be made based on lay observation alone. Therefore, competent medical evidence is required.  See Jandreau 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

Accordingly, the Veteran's unsupported opinion that his post-operative conditions were caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing the abdominal aortic aneurysm surgery or the manner in which it was performed, or due to an event not reasonably foreseeable as a result of such surgery, is not competent evidence due to the medical complexity of the issue.  Therefore, his opinion lacks probative value.  See Layno, 6 Vet. App. at 470-71 (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).   



In the alternative, irrespective of whether the Veteran's opinion constitutes competent evidence, it is outweighed by the October 2011 VA examiner's opinion, who has medical expertise and who provided explanations based on the Veteran's medical history and a review of the surgery reports and other treatment records for the conclusions reached.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may properly find that a medical expert's opinion has more probative than that of a lay person on medical issues); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  

To the extent the Veteran states that he was not properly informed of the possible complications of the surgery, including the potential side effects, as asserted in his June 2017 hearing testimony, the informed consent form signed by the Veteran clearly states that the procedure involved a risk of stroke, lung problems, and/or heart problems.  Because the Veteran's assertion that he was not properly informed of the procedure, or did not consent to the procedure as performed, is contradicted by the consent form itself, the Board does not find this statement credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence).  The signed consent form complies with the requirements of 38 C.F.R. § 17.32(c), and there is no evidence suggesting otherwise.  

Accordingly, the Board finds that the criteria for compensation under 38 U.S.C. § 1151 are not satisfied.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  The Board sincerely empathizes with the difficulties related by the Veteran.  The legal criteria for entitlement to compensation under § 1151 however are not satisfied.  

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to compensation under § 1151 for additional disability claimed to result from the abdominal aortic aneurysm surgery performed at the West Roxbury VAMC on September 15, 2010 is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


Temporary Total Rating

The Veteran has asserted that a temporary total convalescent rating should be assigned based on his September 2010 abdominal aortic aneurysm surgery.  The Board finds that the criteria for a temporary total rating are not satisfied.  Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  The termination of total ratings under this section are not subject to the notice and other procedural requirements under 38 C.F.R. § 3.105(e) (2016).  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted based on the factors enumerated above, and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon approval of the Veterans Service Center Manager.  Id.

As of the date of this decision, the Veteran's service-connected disabilities are bilateral sensorineural hearing loss and tinnitus.  The September 2010 abdominal aortic aneurysm surgery was not performed for the treatment of the Veteran's service-connected bilateral hearing loss or tinnitus.  


Accordingly, the criteria for a temporary total convalescent rating for the September 2010 abdominal aortic aneurysm surgery are not satisfied.  See 38 C.F.R. § 4.30 (2016).  


ORDER

Service connection for tinnitus is granted.  

Entitlement to compensation under 38 U.S.C. § 1115 for additional disability, claimed as residuals of abdominal aortic aneurysm surgery performed at the West Roxbury VAMC on September 15, 2010 is denied.

Entitlement to compensation under 38 U.S.C. § 1115 for atrial fibrillation (claimed as heart attack) due to abdominal aortic aneurysm surgery performed at the West Roxbury VAMC on September 15, 2010 is denied.

Entitlement to compensation under 38 U.S.C. § 1115 for residuals of cerebrovascular accident (stroke) due to abdominal aorta aneurysm surgery performed at the West Roxbury VAMC on September 15, 2010 is denied.

Entitlement to a temporary total rating for surgery necessitating convalescence is denied.


REMAND

The Veteran's claim for an increased disability rating for bilateral hearing loss must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  

At the June 2017 Board hearing, the Veteran testified his bilateral hearing loss has increased in severity in the years since the November 2013 VA examination.  Accordingly, a new VA examination should be conducted to determine the severity of the Veteran's bilateral hearing loss. 

As the case is being remanded, the Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's complete VA treatment records dating from April 2017, and associate them with the claims file.

2.  Thereafter, schedule the Veteran for a VA audiological examination, conducted by a state-licensed audiologist, to evaluate his bilateral hearing loss.  The claims folder, to include a copy of this REMAND and any additional evidence secured, must be made available to and reviewed by the examiner in conjunction with the examination report.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale. 

The examiner should also address any functional impairment resulting from the Veteran's bilateral hearing loss and its effects on his ordinary activities.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose. 

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Finally, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


